Citation Nr: 1455412	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





REMAND

The Veteran had active military service from April 1969 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) following a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

By way of history, in May 2012, the Board denied the Veteran's claim for service connection for hearing loss and remanded the claim of service connection for a right knee disability.  Following the requested the development, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in July 2012 continuing its denial of the Veteran's claim.  The appeal was thereafter returned to the Board, which by a December 2013 decision denied the Veteran's claim.  

The Veteran appealed the Board's December 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  Per a September 2014 Joint Motion for Remand (JMR) and Court Order, the case was remanded for compliance with instructions in the JMR.  

In an October 2014 letter, the Board notified the Veteran and his then-appointed representative of the Court's decision and invited the submission of additional argument and/or evidence.  Later in October 2014, the Veteran's representative submitted additional argument in the form of a Post-Remand Brief.  Thereafter, in November 2014, the Board received a VA Form 21-22a (Appointment of Individual As Claimant's Representative) signed by the Veteran and dated October 13, 2014.  The VA Form 21-22a granted a power-of-attorney (POA) in favor of attorney Robert V. Chisholm.  (Mr. Chisholm had represented the Veteran in his appeal before the Court.)  In an attached November 3, 2014 statement from Mr. Chisholm, it was requested that the Veteran's appeal be remanded in order to comply with the Court's remand instructions.  The Board notes that the JMR instructed the Board to ". . . reexamine the evidence and conduct a critical examination of the justification for its previous decision.  Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991)."  

The law provides that service connection may be granted for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Also, when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Neither the Veteran nor his attorney has presented nor alluded to the existence of any medical opinion establishing that the Veteran's right knee disability is proximately due to, or the result of, service-connected disability to include the service-connected left knee disability.  

The Veteran underwent a May 2010 VA joints examination.  The examiner's report, based on a November 2008 MRI study of the right knee, included an opinion that the Veteran's right knee disability was not caused by or a result of the left knee disability, or due to military service.  An addendum opinion was offered in May 2012.  The VA examiner opined that the Veteran's right knee disability was not caused by or chronically worsened by his service-connected left knee disability.  Her explanation was as follows:

[Degenerative joint disease] and meniscus damage [are] caused by a traumatic injury to the knee, repetitive overuse, aging and obesity.  The Veteran is obese and may have had injuries to his knees that are not documented.  [H]e only had one injury noted in the [claims] file so I do not think his military service affected his right knee or that the left knee caused him to have the right knee condition.  He was working as a fishing guide at the time of the [examination] so I would think he could be at risk of injuring his knee while working on wet surfaces.  The medical literature does not support that injuries or [degenerative joint disease] of one knee causes the same or similar condition in the other knee.  

(Parenthetically, the examiner's reference to "one injury noted in the claims file" pertains to treatment the Veteran received in service for his left knee.)  

The parties to the September 2014 JMR found that the Board erred when it relied on the above-noted May 2012 addendum medical opinion in denying the Veteran's claim.  In particular, the parties agreed that the medical opinion did not adequately discuss the issue of aggravation.  The JMR notes:

In the instant case, the VA examiner's opinion regarding the relationship between the Veteran's right-knee disability and his service-connected left-knee disability directly addresses causation, but the plain language of the opinion fails to support a conclusion that the examiner considered the issue of aggravation [by] the service-connected disability.  

The parties cited to El-Amin v. Shinseki, 26 Vet. App. 136 (2013) as authority.  

The Board has reviewed the May 2012 VA examiner's addendum opinion, the above JMR discussion, and the Court's decision in El-Amin, supra.  As noted above, the VA examiner's opinion begins with her statement that the Veteran's right knee disability was not caused by or chronically worsened (aggravated) by his service-connected left knee disability.  The examiner then proceeds to explain how she reached this conclusion.  Otherwise, the present case can be distinguished from El-Amin based on a difference in facts.  In El-Amin, the Court's holding appears to be based in part on the VA examiner in that case reportedly never commenting on the issue of aggravation in his opinion, nor, as the Court pointed out, did the Board's remand instruction apparently request an opinion that addressed whether the claimant's PTSD aggravated his alcohol abuse.  See El-Amin at 140 ("To be fair to the examiner, however, his focus on direct causation appears to have been driven by the VA inquiry request for the examination").  Thus, the Court was unsure if the VA examiner's opinion encompassed a discussion of aggravation.  In the present case, the Board's May 2012 opinion request specifically asked the VA examiner to address the issue of aggravation, which she did in her addendum report.  

Notwithstanding the above explanation, in an attempt to avoid further confusion by the parties in this case and in keeping with the September 2014 JMR, the claim on appeal will be remanded for an additional examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his right knee disability.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should be scheduled for a VA orthopedic examination to determine the nature and etiology of his right knee disability and whether any such disability identified is related to military service or caused/aggravated by his service-connected left knee disability.  The claims folders (to include the Veteran's Virtual VA electronic file) and a copy of this remand should be made available to the examiner for review before the examination.  All clinical findings should be reported in detail.  

The examiner should elicit a history from the Veteran regarding his right knee disability, as well as review the May 2010 VA medical examination/opinion and the May 2012 addendum medical opinion tabbed in the claims folders.  (The examiner's attention is specifically directed to the September 2014 Joint Motion for Remand (JMR) that addresses why earlier examination reports/opinions were considered deficient.)

Following an examination of the Veteran, consideration of his history, and a review of the claims folder, the examiner should provide an opinion as to the medical probabilities that any identified right knee disability is related to the Veteran's period of military service; or (a) was caused by or (b) aggravated (i.e., permanently worsened) by the service-connected left knee disability.  

It is important that the medical basis for any conclusion reached be thoroughly explained, including why the left knee disability has or has not made the right knee disability worse.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue of service connection for a right knee disability, to include on a secondary basis to the service-connected left knee disability.  If the benefit sought is denied, the Veteran and his attorney must be provided an SSOC and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

